DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), the withdrawn claims, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please rejoin the withdrawn claims.
Reasons for Allowance
Claims 1-2, 7, 14-16, 22-24, 26-27, 33-34, 38-40, 45, 52-54, 59-60, 63-67, and 75-78 are allowed.  The claims are drawn to an alkoxylated polymer deriving from components comprising: a polyalkylene glycol polymer or copolymer backbone having one or more alkoxylated sites in a non-reactive form and at least one reactive terminal end; and one or more polyfunctional monomers or oligomers having two or more functional polar groups with an active hydrogen, or mixtures thereof, wherein the alkoxylated polymer is polymerized in a one step process.  The claims are also drawn to a primer, ink or coating composition made from the alkoxylated polymer as well as a process for making the alkoxylated polymer.
	The claims are allowable over the closest prior art:
Phelan et al (US 2004/0082680) teaches an alkoxylated polymer ([0021]) derived from a polyalkylene glycol copolymer ([0036]) having one or more alkoxylated sites in a non-reactive form and at least one reactive terminal end which is a site for alkoxylation ([0036]) and one or more polyfunctional monomers or oligomers having two or more functional groups with an active hydrogen ([0040], [0042]). The polyalkylene glycol copolymer is selected from copolymers of PEG and PPG ([0036]).  However, Phelan is silent to the one step polymerization process, rather it recites a step-wise polymerization process which results in a polymer without the inventive structure.
Montiel et al (US 8,357,759) teaches a process for making a block copolymer (Abstract).  It discusses that the process requires reacting an acrylic monomer that has functional groups with one or more vinyl monomers in the presence of a free radical initiator and a stable free radical to form a reaction product that includes residual unreacted acrylic monomer, and reacting one or more vinyl monomers with the reaction product to form a second block that incorporates the residual unreacted 
Parakka et al (US 2014//0037711) teaches a method of making a polymer having the structure A-B-A’ (Abstract).  These polymers have pendent moieties of polyalkylene oxides such as polyethylene glycol and polypropylene glycol ([0036]) however, fails to teach that the backbones of these structures are the recited polyalkylene glycol polymer or copolymer backbone.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764